IN THE SUPREME COURT OF THE STATE OF NEVADA


                  SODA SPRINGS HOLDINGS. LLC, A                         No. 69780
                  NEVADA LIMITED LIABILITY
                  COMPANY,

                                vs.
                                     Appellant,                         FILED
                  CLARK COUNTY TREASURERS'                               JUN 0 6 2016
                  OFFICE; AND LAURA B.
                  FITZPATRICK, AN INDIVIDUAL AND
                  DULY ELECTED OFFICIAL,
                                     Respondents.

                                       ORDER DISMISSING APPEAL
                              Pursuant to the stipulation of the parties, and cause
                  appearing, this appeal is dismissed. The parties shall bear their own costs
                  and attorney fees. NRAP 42(b).
                              It is so ORDERED.

                                                            CLERK OF THE SUPREME COURT
                                                            TRACE K. LINDEMAN

                                                            BY:   Z-

                  cc:   Hon. Jerry A. Wiese, District Judge
                        Israel Kunin, Settlement Judge
                        Spencer M. Judd
                        Clark County District Attorney/Civil Division
                        Eighth District Court Clerk




 SUPREME COURT
      OF
    NEVADA



CLERK'S ORDER

 101-1947 ssey.

                                                                            ILF-1155J_